ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Tribes Court of Appeals on a Petition for Review brought by William Smith on an Order of the Tribal Court dated April 28, 2010, the Honorable Richard Jackson presiding.
The Appellant filed the Petition for Review pro se. There is no record of service of Petition for Review on counsel for Ap-pellee, Carlyle Garsjo.
We deny the Petition for Review.
The merits of the case concern a Judgment Order entered by the Court for Breach of Contract. However, we will not discuss merits of the appeal, since there are procedural grounds for denying the Petition for Review.
The Judgment Order -was entered and filed on April 28, 2010. The Petition for Review was filed on June 2, 2010. A Petition for Review must be taken within 15 days from the date of entry of the final order or judgment appealed. CCOJ See. 207(a)
Here, a Notice of Entry of Judgment, dated June 2, 2010 and filed June 4, 2010, appears in the record. However, the CCOJ does not impose a requirement for counsel to give such notice of entry of judgment, and it is not the start date for Petition for Review filing. Under the CCOJ, a judgment is complete and shall be deemed entered when it is signed by the judge and filed with the Clerk. CCOJ Sec. 301
We find that the Petition for Review was not timely filed, and do hereby order as follows:
IT IS HEREBY ORDERED that the Petition for Review be and the same is hereby denied.